Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53199 PRECISION PETROLEUM CORPORATION FKA: Tidewater Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 71-1029846 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 9250 75 th Street, Lexington, OK 73051 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (405) 924-0298 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. _X_Yes No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X_ Net revenues for its most recent fiscal year: $0 Aggregate market value of the voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold as of December 31, 2008: $74,000 Number of common voting shares issued and outstanding as of January 6, 2009: 44,400,000 shares of common stock DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990). Transitional Small Business Disclosure Format (Check one): Yes XNo 2 TABLE OF CONTENTS Page PART I Item 1. Description of Business 4 Item 2. Description of Property 4 Item 3. Legal Proceedings 5 Item 4. Submission of Matters to a Vote of Security Holders 5 PART II Item 5. Market For Registrants Common Equity and Related Stockholder Matters and Small 5 Business Issuer Purchases of Equity Securities Item 6. Managements Plan of Operation 7 Item 7. Financial Statements and Supplementary Data 8 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 10 Item 8A. Controls and Procedures 10 Item 8B. Other Information 10 PART III Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance: 11 Compliance with Section 16(a) of the Exchange Act Item 10. Executive Compensation 12 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder 13 Matters Item 12. Certain Relationships and Related Transactions and Director Independence 14 Item 13. Exhibits 14 Item 14. Principal Accountant Fees and Services 14 Signatures 15 3 PART I ITEM 1. DESCRIPTION OF BUSINESS Incorporation and Organizational Activities Precision Petroleum Corporation (the Corporation) was incorporated on February 7, 2007, in the State of Nevada under the name Tidewater Resources Inc.. On the date of our incorporation, we appointed Bernard Perez as our sole officer and director. On October 15, 2007, Mr. Munslow, Mr. Ward and Mr. Lopez were appointed as directors. On September 7, 2008, Messrs Lopez, Munslow, Perez and Ward resigned as officers and directors of the Corporation. On September 14, 2008, Sharon Farris was appointed President, Treasurer and Secretary and elected as the Corporations sole member of the Board of Directors. We were extra-provincially registered under the laws of the Province of British Columbia, Canada, on March 9, 2007. On October 27, 2008, we changed our name to Precision Petroleum Corporation. On November 17, 2008, the Corporation authorized a forward stock split of twelve for one (12:1) of our total issued and outstanding shares of common stock and was effective January 8, 2009. Our Business We are an exploration stage company engaged in the acquisition and exploration of mineral properties. On April 19, 2007, we purchased a 100% undivided interest in six contiguous mineral claims, known as the Kammatika claims, located in the Nanaimo Mining District on Vancouver Island, British Columbia. However, all of these claims have expired as of October 31, 2008, and we are seeking new opportunities in the mineral extraction sector. Exploration Stage Company We are considered an exploration or exploratory stage company because we have been involved in the examination and investigation of land that we believe may contain valuable minerals, for the purpose of discovering the presence of ore, if any, and its extent. However, ask indicated above, subsequent to our fiscal year ended September 30, 2008, our mining claims have expired and we are now seeking new opportunities. There is no assurance that we will be able to acquire a commercially viable mineral property or that a great deal of further exploration will be required before a final evaluation as to the economic and legal feasibility of any future exploration is determined. To date, we have not discovered an economically viable mineral deposit on the property underlying our mineral claims, and there is no assurance that we will discover one. ITEM 2. DESCRIPTION OF PROPERTY. Our Acquisition of the Claims On April 19, 2007, we purchased a 100% undivided interest in six contiguous mineral claims located in the Nanaimo Mining District on Vancouver Island, British Columbia from David A. Zamida for total consideration of CDN$5,000 (approximately $4,464 based on the foreign exchange rate on April 26, 2007, the date we made payment, of $1.00: CDN$1.1191) . On April 26, 2007, we entered into a Net Smelter Returns Royalty Agreement with Mr. Zamida whereby Mr. Zamida is entitled to 2% of net smelter royalty returns from the property underlying such claims. Subsequent to our year end, our claims have expired and we are now seeking new opportunities in the mineral extraction sector. 4 ITEM 3. LEGAL PROCEEDINGS. We are not a party to any legal proceedings, nor are we aware of any contemplated or pending legal proceedings against us. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. We have not yet held our annual shareholders meeting or submitted any matters to a vote of shareholders during the fiscal year to which this Annual Report pertains. PART II ITEM 5. MARKET FOR REGISTRANTS COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Market for Common Equity and Related Stockholder Matters (a) Market Information Our shares of common stock, par value $0.001 per share, were quoted on the OTC Bulletin Board from July 3, 2008 to January 7, 2008 under the symbol TIWR. Since January 8, 2008, our stock has been quoted on the OTCBB reader under the symbol PPTO. During the fiscal year ended September 30, 2008, there was no trading activity of our shares on the OTCBB. (b) Holders As of December 31, 2008, there were thirty-seven (37) shareholders of record of our common stock. (c) Dividend Policy We have never declared or paid dividends on our common stock. We intend to retain earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. (d) Securities authorized for issuance under equity compensation plans None. RECENT SALES OF UNREGISTERED SECURITIES; The following is a history of our sales of unregistered securities since our incorporation on February 7, 2007. On November 17, 2008, the Corporation authorized a forward stock split of twelve for one (12:1) of our total issued and outstanding shares of common stock and was effective January 8, 2009. In February 2007, Mr. Perez, our prior officer and director, acquired twelve (12) post split shares of our common stock for nominal consideration and on March 13, 2007, he subscribed for an additional 36,000,000 post split shares for $3,000. These shares were issued on October 2, 2007. In April 2007, members of our Board of Directors, Mr. Lopez, Mr. Munslow and Mr. Ward, each subscribed for 1,200,000 post split shares of our common stock at a price of approximately $0.005 per share. These shares were issued on October 2, 2007 for gross proceeds of $6,000. Each of the foregoing issuances of securities was exempt from registration due to the exemption found in Regulation S promulgated by the Securities and Exchange Commission under the Securities Act of 1933. These sales were offshore transactions since all of the offerees were not in the United States and the purchasers were outside the 5 United States at the time of the purchase. All offering materials and documents used in connection with the offers and sales of the securities included statements to the effect that the securities have not been registered under the Securities Act of 1933 and may not be offered or sold in the United States or to U.S. persons unless the securities are registered under the Act or an exemption therefrom is available and that hedging transactions involving those securities may not be conducted unless in compliance with the Act. Each purchaser under Regulation S certified that it is not a U.S. person and is not acquiring the securities for the account or benefit of any U.S. person and agreed to resell such securities only in accordance with the provisions of Regulation S, pursuant to registration under the Act or pursuant to an available exemption from registration. The shares sold are restricted securities and the certificates representing these shares have been affixed with a standard restrictive legend, which states that the securities cannot be sold without registration under the Securities Act of 1933 or an exemption therefrom and we are required to refuse to register any transfer that does not comply with such requirements. In October 2007, the Company sold an additional 44,400,000 post split shares of common stock for gross proceeds of $74,135. These shares were sold to thirty-seven (37) investors located in the U.S. and certain foreign countries. Each of the foregoing issuances of securities were exempt from registration pursuant to Rule 506 of Regulation D and Regulation S, each of which regulations were promulgated by the SEC under the Securities Act of 1933. Neither we nor any person acting on our behalf offered or sold these securities by any form of general solicitation or general advertising. The shares sold are restricted securities and the certificates representing these shares have been affixed with a standard restrictive legend, which states that the securities cannot be sold without registration under the Securities Act of 1933 or an exemption therefrom. Each purchaser represented to us that he was purchasing the securities for his own account and not for the account of any other persons. Each purchaser was provided with written disclosure that the securities have not been registered under the Securities Act of 1933 and therefore cannot be sold without registration under the Securities Act of 1933 or an exemption therefrom. The sales made pursuant to Regulation S were offshore transactions since all of the offerees of such sales were not in the United States and the purchasers were outside the United
